
	
		II
		110th CONGRESS
		1st Session
		S. 1890
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Lott introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To allow individuals to opt-out of the National Flood
		  Insurance Program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Flood Insurance Choice Act of
			 2007.
		2.Right to
			 opt-outSection 102(c) of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(c)) is amended by adding
			 at the end the following:
			
				(3)Individual
				opt-out
					(A)In
				generalNotwithstanding any
				other provision of this Act, or the National Flood Insurance Act of 1968, any
				individual homeowner who satisfies the requirements under subparagraph (B)
				shall not be required to purchase flood insurance on any property, including
				any property in an area that has been identified by the Administrator as an
				area having special flood hazards.
					(B)RequirementsThe
				requirements referred to in subparagraph (A) are as follows:
						(i)Written
				certification to the Administrator and CommunityThe individual
				homeowner shall certify, in writing, to the Administrator and the State,
				community, or local official responsible for zoning and building codes over the
				area in which such property is located that the individual—
							(I)elects not to
				participate in the flood insurance program under the National Flood Insurance
				Act of 1968; and
							(II)understands and
				willfully accepts any and all adverse consequence that attach to such an
				election, including—
								(aa)denial of any
				Federal financial assistance under this Act or the National Flood Insurance Act
				of 1968;
								(bb)denial of any
				Federal financial assistance for acquisition or construction purposes under
				this Act or the National Flood Insurance Act of 1968;
								(cc)denial of any
				Federal financial assistance under sections 404, 408, and 425 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act for damage as a result,
				in whole or in part, of a flood; or
								(dd)loss of value to
				the property.
								(ii)Recording of
				certification
							(I)In
				generalThe individual homeowner shall file the certification
				required under clause (i) with the appropriate State or local agency
				responsible for recording deeds, liens, or mortgages of real property in which
				the property that is the subject of such certification is located.
							(II)Effect of
				recordingThe recording of the certification under clause (i)
				shall—
								(aa)attach to the
				property that is the subject of such certification; and
								(bb)bind the current
				owner of the property and all future owners of the property, including
				successor in interests, assigns, or heirs, who at any time hold title to all or
				any portion of such property.
								(III)Voluntary
				Release
								(aa)In
				generalThe current owner and any future owner, the personal
				representative of any such owner, the estate of any deceased owner, or any
				qualified heir of a deceased owner (as such term is defined in section 2032A(e)
				of the Internal Revenue Code) may voluntarily file a document terminating the
				effect of the certification required under clause (i) with the appropriate
				State or local agency responsible for recording, deeds, liens, or mortgages of
				real property in which the affected real property interest is located.
								(bb)EffectThe
				effect of filing any termination under item (aa) shall be to void the
				certification under clause (i).
								(C)Base flood
				elevation requirementsAn individual homeowner that has elected
				not to purchase flood insurance under this paragraph with respect to property
				owned by such individual shall not be required to comply with any base flood
				elevation requirements under this Act or the National Flood Insurance Act of
				1968 for such
				property.
					.
		3.Ensuring that
			 communities are not adversely affected by individuals who opt-out
			(a)Land use
			 controlsSection 1315(a) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)No penalty for
				areas where individuals opt-outThe prohibition described under
				paragraph (1) shall not be construed to apply to any area that has complied
				with requirements under that paragraph but for those individuals that have
				elected to opt-out of the flood insurance program under section 102(c)(3) of
				the Flood Disaster Protection Act of
				1973.
						.
				(b)Financial
			 assistanceSection 202 of the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4106) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting
			 after subsection (a) the following new subsection:
					
						(b)No penalty for
				areas where individuals opt-out
							(1)In
				generalThe prohibition described under subsection (a) shall not
				be construed to apply to any community that has complied with requirements
				under that subsection but for those individuals that have elected to opt-out of
				the flood insurance program under section 102(c)(3).
							(2)Rule of
				constructionNothing in this subsection shall be construed to
				require any Federal agency or officer to provide any financial assistance for
				acquisition or construction purposes to any individuals that have elected to
				opt-out of the flood insurance program under section
				102(c)(3).
							.
				(c)Mitigation
			 assistanceSection 1366(c) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4104c(c)) is amended by adding at the end the following new
			 sentence: A State or community shall not be considered ineligible to
			 receive financial assistance under this section for mitigation activities
			 solely because individuals in that State or community have elected to opt-out
			 of the flood insurance program under section 102(c)(3) of the Flood Disaster
			 Protection Act of 1973..
			4.Denial of relief
			 under Stafford ActTitle IV of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170 et seq.) is amended by adding at the end the following:
			
				427.Denial of
				assistance for individuals who have opted-out of the flood insurance
				program
					(a)In
				generalNo individual or household shall receive any assistance
				under section 404, 408, or 425, with respect to property owned by that
				individual or household, if such assistance is needed as a result, in whole or
				in part, of a flood, and such individual or household has elected with respect
				to such property to opt-out of the flood insurance program under section
				102(c)(3) of the Flood Disaster Protection Act of 1973.
					(b)Definition of
				floodAs used in this section, the term flood has
				the same meaning as in section 1370 of the National Flood Insurance Act of 1968
				(42 U.S.C. 4121).
					
		
